EXHIBIT 10.8

 

Amended and Restated

Employment Agreement

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) made effective as of the 13th day
of November 2007 (the “Effective Date”), by and between Advanced Life
Sciences, Inc., an Illinois corporation (the “Company”), and Michael J. Cogan
(the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an employment
contract effective May 7, 2007 (the “Original Employment Contract”); and

 

WHEREAS, the Company and the Executive desire to enter into this Amended and
Restated Agreement, effective as of the Effective Date, to amend and restate the
Original Employment Contract; and

 

WHEREAS, the Company desires to employ the Executive in accordance with the
terms and conditions hereinafter set forth and the Executive desires to be so
employed; and

 

WHEREAS, the Company has agreed with the Executive that this Agreement shall set
forth the terms and conditions of the Executive’s employment with the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive agree as follows:

 

1.                                       Term. The employment of the Executive
by the Company pursuant to this Agreement shall begin as of the Effective Date
and shall expire on the third anniversary of the Effective Date (the “Term”),
unless extended, as set forth below, or otherwise terminated pursuant to the
provisions of this Agreement; provided, however, that commencing on the third
anniversary of the Effective Date and on each anniversary thereafter, the Term
of this Agreement shall automatically be extended for one additional year
unless, not later than 90 days prior to such anniversary, the Executive or the
Company shall have given notice in writing that he or it does not wish to extend
this Agreement.

 

2.                                       Position and Duties. The Executive
shall serve as the Vice President of Finance and Controller of the Company, and
shall have such responsibilities, duties and authority as are assigned by the
Chief Executive Officer and are customarily associated with such position,
including but not limited to, those he may have as of the Effective Date. The
Executive shall devote such time to the performance of his duties as is
necessary to satisfactorily perform his responsibilities and duties.

 

3.                                       Place of Performance. In connection
with the Executive’s employment by the Company, the Executive shall be based at
the principal executive offices of the Company currently in Woodridge, Illinois,
except for required travel on the Company’s business.

 

4.                                       Compensation and Related Matters.
During the Term of the Executive’s employment, as compensation and consideration
for the performance by the Executive of the Executive’s duties, responsibilities
and covenants pursuant to this Agreement, the Company shall pay the Executive
and the Executive agrees to accept in full payment for such performance the
amounts and benefits set forth below.

 

(a)                                  Salary. The Company shall pay to the
Executive an annual base salary of $180,000 (“Base Salary”), payable in
substantially equal installments no less frequently than monthly in accordance
with the Company’s applicable payroll practices. The Compensation Committee of
the Board of Directors of the Company (the “Compensation Committee”) shall
review the Base Salary annually, at a minimum, or at such other time as it deems
a review necessary and may increase the Base Salary on a prospective basis. Any
such salary adjustment shall then be considered Base Salary for the purposes of
this Agreement. The Executive’s Base Salary shall not be reduced after any
increase, without the Executive’s consent.

 

(b)                                 Bonus. The Executive shall be eligible to
participate throughout the Term in the Company’s annual bonus plan or any
similar or successor bonus plan (“Bonus Plan”) in accordance with the Company’s
compensation practices and the terms and provisions of the Bonus Plan. Each
year, the Executive may be eligible to

 

1

--------------------------------------------------------------------------------


 

receive a target performance bonus of twenty five percent (25%) of Base Salary.
The amount of the Executive’s target performance bonus shall be reviewed
annually and may be increased by the Compensation Committee.

 

(c)                                  Stock Incentive Plan. The Executive shall
be eligible to receive additional awards of the Company’s common stock under the
Company’s Stock Incentive Plan or under any other equity plan of the Company as
determined by the Compensation Committee in its discretion.

 

(d)                                 Other Benefits and Perquisites. During the
Term of the Executive’s employment hereunder:

 

(i)     Benefit Plans. The Executive shall be entitled to participate in or
receive benefits under any employee pension or welfare benefit plan or
arrangement made available by the Company at any time during his employment
hereunder to its employees (collectively the “Benefit Plans”), including without
limitation each qualified retirement plan, life insurance and accident plan,
medical, dental insurance plans, and disability plan, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements, as they may be amended from time to time.

 

(ii)  Vacation. The Executive shall be entitled to not less than 20 days of paid
vacation in each calendar year, in accordance with the Company’s vacation
policy.

 

(iii)                               Expense Reimbursement. The Executive shall
be entitled to receive reimbursement for all reasonable business, travel or
other out-of-pocket expenses incurred by the Executive in fulfilling the
Executive’s duties and responsibilities hereunder, provided that such expenses
are incurred and accounted for in accordance with the policies and procedures
established by the Company.

 

5.                                       Termination.

 

(a)                                  The Executive’s employment hereunder may be
terminated under the following circumstances:

 

(i)                                     The death of the Executive;

 

(ii)                                  By the Company for “Cause”, which shall
mean any of the following:, as determined by the Board in its discretion: 
(A) conviction of or plea of guilty or nolo contendere to any criminal violation
involving dishonesty or fraud; (B) engagement in conduct that is injurious to
the Company; (C) engagement in any act of dishonesty or misconduct that results
in damage to the Company or its business or reputation or that the Board
determines to adversely affect the value, reliability or performance of the
Executive to the Company; (D) refusal or failure to substantially comply with
the Company’s human resources rules, policies, directions and/or restrictions
relating to harassment and/or discrimination, or with compliance or risk
management rules, policies, directions and/or restrictions; (E) unauthorized use
or disclosure of Confidential Information (as defined below) or other trade
secrets of the Company; (F) loss of any license or registration that is
necessary for the Executive to perform his duties to the Company, or commission
of any act that could result in the legal disqualification of the Executive from
being employed by the Company or any of its affiliates; (G) failure to cooperate
with the Company or any of its affiliates in any internal investigation or
administrative, regulatory or judicial proceeding; or (H) continuous failure by
the Executive to perform his duties to the Company (which may include any
sustained and unexcused absence of the Executive from the performance of such
duties, which absence has not been certified in writing as due to physical or
mental illness or disability), after a written demand for performance has been
delivered to the Executive identifying the manner in which the Executive has
failed to substantially perform such duties. The application of any part of the
definition of Cause set forth in clauses (A) through (H) above to the Executive
shall not preclude or prevent the reliance by the Company or the Board on any
other part of the definition that also may be applicable. In addition, the
Executive’s employment shall be deemed to have terminated for Cause if, after
the Executive’s employment has terminated, facts and circumstances are
discovered that would have justified a termination for Cause.

 

(iii)                               By mutual agreement between the Company and
the Executive; or

 

(iv)                              By the Executive or the Company for any reason
other than as stated in Sections 5(a)(i) through 5(a)(iii) above, upon providing
a Notice of Termination (as defined in Section 5(b)).

 

2

--------------------------------------------------------------------------------


 

(b)                                 Notice of Termination. Any termination of
the Executive’s employment by the Company or by the Executive (other than a
termination pursuant to Section 5(a)(i) above) shall be communicated by written
Notice of Termination to the other party hereto in accordance with Section 10.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
that shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.

 

(c)                                  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated pursuant to Section 5(a)(i) above, the date
of his death; (ii) if the Executive’s employment is terminated pursuant to
Section 5(a)(ii) or 5(a)(iv) above, the date such Notice of Termination is given
(or such later date as provided therein); (iii) if the Executive’s employment is
terminated pursuant to Section 5(a)(iii) above, the date mutually agreed to by
the parties; (iv) the date the Term of this Agreement expires, if either the
Company or the Executive provides notice in accordance with Section 1; or (v) if
the Executive terminates his employment and fails to provide written notice to
the Company of such termination, the date of such termination.

 

6.                                       Compensation Upon Termination.

 

(a)                                  The following payments shall be made upon
the Executive’s termination of employment for any reason:  (i) earned but unpaid
Base Salary through the Executive’s Date of Termination; (ii) any accrued but
unpaid vacation; (iii) unreimbursed business expenses owed pursuant to
Section 4(d)(iii); (iv) any outstanding notes payable to the Executive along
with the interest due; and (v) any amounts payable under any of the Company’s
Bonus Plan and Benefit Plans in accordance with the terms of those plans. All
amounts under clauses (i) through (v) shall be paid in a lump sum on the
Executive’s Date of Termination or as soon as administratively practicable
thereafter.

 

(b)                                 In the event that the Executive’s employment
is terminated pursuant to Sections 5(a)(i) or 5(a)(ii), or by the Executive for
any reason pursuant to Section 5(a)(iv), above, the Company shall have no
further obligation to the Executive under this Agreement, other than the
payments in Section 6(a).

 

(c)                                  If the Executive’s employment is terminated
by the parties pursuant to Section 5(a)(iii) above, the Executive shall be
entitled to receive the compensation the parties specify in any written
agreement that the Company and the Executive execute regarding the Executive’s
termination.

 

(d)                                 In addition to the payments made under
Section 6(a), if the Executive’s employment is terminated by the Company without
Cause pursuant to Section 5(a)(iv) above, and conditioned upon the Executive’s
execution of a valid and legally enforceable release of claims against the
Company, the Company shall, for a period of twelve (12) months following the
Date of Termination (the “Severance Period”):  (i) provide to the Executive
salary continuation paid in accordance with the Company’s applicable payroll
practices, at the Executive’s Base Salary rate in effect as of the Date of
Termination and (ii) continue the Executive’s coverage under the Company’s
health medical, dental, vision, disability, and life and accident benefit plans,
in which the Executive participated immediately prior to the Date of
Termination, provided, however, that if the Company cannot continue such
coverage, the Company shall provide or arrange to provide, at its expense,
similar coverage to the Executive and if such coverage cannot be arranged, the
Company will provide a cash equivalent payment to the Executive. In addition, no
later than two and one-half (2½) months following the end of the year in which
the Executive’s employment is terminated, the Company shall pay the Executive in
a lump sum an amount equal to the Executive’s target performance bonus
multiplied by a fraction, the numerator of which is the number of days in the
calendar year in which the Executive’s employment is terminated through the Date
of Termination and the denominator of which is 365. Notwithstanding the
forgoing, vacation days shall not accrue during the Severance Period.

 

(e)                                  The Executive shall not be required to
mitigate the amount of any payment provided for in this Section 6 by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Section 6 be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.

 

(f)                                    The obligations of the Company to make
payments and provide benefits under this Section 6 shall survive the termination
of this Agreement.

 

3

--------------------------------------------------------------------------------


 

7.                                       Change in Control. Upon a Change in
Control (as defined below), all outstanding stock options and other equity
awards under the Company’s Stock Incentive Plan or other similar or successor
plan held by the Executive will immediately become fully vested and exercisable.

 

(a)                                  Payments and Benefits Upon Employment
Termination Upon a Change in Control. If, within twenty four (24) months after a
Change in Control, the Executive’s employment is terminated by the Company other
than for Cause or if the Executive terminates employment for Good Reason (as
defined below), the Company shall provide the following payments and benefits to
the Executive, in lieu of those payments and benefits provided under Sections
6(d), but in addition to the amounts payable under Section 6(a):

 

(i)                                     The Company shall pay the Executive a
lump sum cash amount equal to (2) times the sum of (A) the Executive’s annual
Base Salary as in effect on the date of the Executive’s termination of
employment and (B) the Executive’s target performance bonus amount as in effect
as in effect for the fiscal year in which the Executive’s employment is
terminated:

 

(Base Salary + Target Performance Bonus)   x   2   =   lump sum cash amount

 

(ii)                                  The Company shall continue the Executive’s
coverage under the Company’s health medical, dental, vision, disability, and
life and accident insurance benefit plans in which the Executive participated
immediately prior to the Executive’s termination of employment for a period of
twenty four (24) months, provided, however, that if the Company cannot continue
such coverage, the Company shall provide or arrange to provide, at its expense,
similar coverage to the Executive and if such coverage cannot be arranged, the
Company will provide a cash equivalent payment to the Executive.

 

(b)                                 Timing of Payment. All payments under
Section 7(a)(i) shall be made in a lump sum cash payment as soon as practicable,
but in no event more than 10 days after the Executive’s termination of
employment.

 

(c)                                  Definitions. For purposes of this
Agreement, the following terms shall have the following definitions:

 

(i)     “Change in Control” means the occurrence of any one or more of the
following:

 

(A)                              any “person” (as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act), including a “group” (as defined in Section 13(d)(3) of the Exchange Act),
other than (I) the Company, (II) any wholly-owned subsidiary of the Company,
(III) any employee benefit plan (or related trust) sponsored or maintained by
the Company or any of its affiliates, or (IV) a “Permitted Holder” (as defined
below), becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company having fifty
percent (50%) or more of the combined voting power of the then-outstanding
securities of the Company that may be cast for the election of directors of the
Company (other than as a result of an issuance of securities initiated by the
Company in the ordinary course of business) (the “Company Voting Securities”);
provided, however, that the event described in this Section 7(c)(i) shall not be
deemed to be a Change in Control by virtue of any underwriter temporarily
holding securities pursuant to an offering of such securities;

 

(B)                                individuals who, as of the date of this
Agreement, constitute the Board (the “Incumbent Directors”), together with any
new director(s) whose election or nomination for election by the Company’s
stockholders subsequent to the date hereof was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were Incumbent
Directors or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof;

 

(C)                                the consummation by the Company of a
reorganization, merger or consolidation, or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless immediately following such Business Combination:  (A) holders
of the securities of the Company entitled to vote generally in the election of
directors of the Company immediately prior to such Business Combination own or
hold, in substantially the

 

4

--------------------------------------------------------------------------------


 

same proportions as their ownership immediately prior to such Business
Combination, more than 50% of the combined voting power of then outstanding
voting securities entitled to vote generally in the election of directors of (x)
the entity resulting from such Business Combination, or (y) if applicable, the
entity that as a result of such Business Combination owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries; or

 

(D)                               the stockholders of the Company approve a plan
of complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than fifty
percent (50%) of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, however, that if after such acquisition
by the Company such person becomes the beneficial owner of additional Company
Voting Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control transaction
shall then occur.

 

Further notwithstanding the foregoing, unless a majority of the Incumbent
Directors determines otherwise, no Change in Control shall be deemed to have
occurred with respect to the Executive if the Change in Control results from
actions or events in which the Executive is a participant in a capacity other
than solely as an officer, employee or director of the Company or any of its
affiliates.

 

(ii)                                  “Permitted Holders” means (A) Michael T.
Flavin (the “Principal”), (B) the spouse or any immediate family member of the
Principal and any child or spouse of any spouse or immediate family member of
the Principal, (C) a trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or persons beneficially holding,
directly or indirectly, a controlling interest of which consists of the
Principal and/or such other persons referred to in the immediately preceding
clause (B), or (D) the trustees of any trust referred to in clause (D).

 

(iii)                               “Good Reason” means any of the following
conditions, without the Executive’s consent, (A) a material diminution in the
Executive’s Base Salary, (B) a material diminution in the Executive’s authority,
duties, or responsibilities, (C) a material diminution in the authority, duties,
or responsibilities of the supervisor to whom the Executive is required to
report, including a requirement that the Executive report to a corporate officer
or employee instead of reporting directly to the Board (or other similar
governing body), (D) a material diminution in the budget over which the
Executive retains authority, (E) a material change in the geographic location at
which the Executive must perform services, and (F) any other action or inaction
that constitutes a material breach by the Company of this Agreement. If one or
more of the above conditions exists, the Executive must provide notice to the
Company within ninety (90) days of the initial existence of the condition. Upon
such notice, the Company shall have a period of thirty (30) days during which it
may remedy the condition.

 

(d)                                 Treatment of Parachute Payments.

 

(i)                                     Notwithstanding any other provisions of
this Agreement, and except as set forth below, in the event that any payment or
benefit received or to be received by the Executive in connection with a Change
in Control or the termination of the Executive’s employment (whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement with the
Company, any person whose actions result in a Change in Control or any person
affiliated with the Company or such person) (all such payments and benefits,
including payments under Section 7(a) above, being hereinafter called “Total
Payments”) is determined to be an “excess parachute payment” pursuant to
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), or
any successor or substitute provision of the Code, with the effect that the
Executive is liable for the payment of the excise tax described in Code
Section 4999 or any successor or substitute provision of the Code (the “Excise
Tax”), then, after taking into account any reduction in the Total Payments
provided by reason of Code Section 280G in such other plan, arrangement or
agreement, the cash payments provided in Section 7(a)(i) of this Agreement shall
first be reduced, and the noncash payments and benefits shall thereafter be
reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  All determinations required to be made
under this Section 7(d), and the assumptions to be utilized in arriving at such
determination, shall be made by the certified public accounting firm used for
auditing purposes by the Company immediately prior to the date of the
Executive’s termination of employment or, if the parties determine that such
certified public accounting firm cannot make such determination because of legal
restrictions, the parties shall agree on a different certified public accounting
firm (such certified public accounting firm is hereinafter referred to as the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive not later than 5 days prior to the date of the
Executive’s termination of employment. The Company shall pay all fees and
expenses of the Accounting Firm. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive, except as provided in paragraph
(ii) below.

 

(iii)                               As a result of the uncertainty in the
application of Code Sections 280G and 4999 at the time of the initial
determination by the Accounting Firm hereunder, it is possible that the Internal
Revenue Service (the “IRS”) or other agency will claim that an Excise Tax, or a
greater Excise Tax, is due. If the Executive is required to make a payment of
any such Excise Tax, the Company will promptly pay the Executive an additional
amount equal to the amount, or greater amount, of Excise Tax the Executive is
required to pay (plus a gross up payment for any income taxes, interest,
penalties or additional Excise Tax payable by Executive with respect to such
Excise Tax or additional payment), as determined by the Accounting Firm. The
Executive will notify the Company in writing of any claim by the IRS or other
agency that, if successful, would require payment by the Company of the
additional payments under this paragraph. The Executive and the Company shall
each reasonably cooperate with the other in connection with any administrative
or judicial proceedings concerning the existence or amount of liability for
Excise Tax with respect to the Total Payments. The Company shall pay all fees
and expenses of the Executive relating to a claim by the IRS or other agency.
Payments under this Section 7(d)(iii) will be made by the end of the Executive’s
taxable year next following the Executive’s taxable year in which the Executive
remits the related taxes, in accordance with Code Section 409A and Treas. Reg.
§1.409A-3(i)(1)(v) (or any similar or successor provisions).

 

8.                                       Code Section 409A.

 

(a)                                  This Agreement is intended to comply with
Code Section 409A and the interpretative guidance thereunder, including the
exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions, and shall be administered
accordingly. The Agreement shall be construed and interpreted with such intent.

 

(b)                                 To the extent payments under
Section 6(d) are subject to Code Section 409A and the Executive is a Specified
Employee (as defined below) as of the Date of Termination, distributions to the
Executive may not be made before the date that is six months after the date of
the Date of Termination or, if earlier, the date of the Executive’s death (the
“Six Month Delay Rule”). The term “Specified Employee” has the meaning given to
that term in Code Section 409A and Treas. Reg. §1.409A-1(c)(i) (or other similar
or successor provisions). Payments to which the Executive would otherwise be
entitled during the first six months following the Date of Termination (the “Six
Month Delay”) will be accumulated and paid on the first day of the seventh month
following the Date of Termination. Notwithstanding the Six Month Delay Rule set
forth in this Section 8(b), to the maximum extent permitted under Code
Section 409A and Treas. Reg. §1.409A-1(b)(9)(iii) (or any similar or successor
provision), during the Six Month Delay, the Company will provide the payments
set forth in Section 6(d)(i) above, but in no event will the amount of such
payments exceed during the Six Month Delay an amount equal to two times the
lesser of (i) the maximum amount that may be taken into account under a
qualified plan pursuant to Code Section 401(a)(17) for the year in which the
Date of Termination occurs and (ii) the sum of the Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the taxable year of the Executive preceding the taxable year of the
Executive in which the Executive’s Date of Termination occurs (adjusted for any
increase during that year that was expected to continue indefinitely if the
Executive had not had a Date of Termination), provided that amounts paid under
this sentence will count toward, and will not be in addition to, the total
payment amount required to be made to the Executive by the Company under
Section 6(d)(i) above. Notwithstanding the Six Month Delay Rule set forth in
this Section 8(b), to the maximum extent permitted under Code Section 409A and
Treas. Reg. §1.409A-1(b)(9)(v) (or any similar or successor provision), the
Company will provide the payments set forth in Section 6(d)(ii), if not
otherwise excepted from Code Section 409A, to the extent such payments do not
exceed the applicable dollar amount under Code Section 402(g)(1)(B) for the year
in which the Date of Termination occurs; provided that amounts paid under this
sentence will count toward, and will not be in

 

6

--------------------------------------------------------------------------------


 

addition to, the total payment amount required to be made to the Executive by
the Company under Section 6(d)(ii) above.

 

(c)                                  Payments under Section 7(a)(i) are intended
to qualify as short-term deferrals. However, if the Company reasonably
determines that a payment under Section 7(a)(i) above does not qualify as a
short-term deferral under Code Section 409A and Treas. Reg. §1.409A-1(b)(4) (or
any similar or successor provisions), or that other benefits under
Section 7(a) do not qualify for an exception from Code Section 409A and the
Executive is a Specified Employee as of the Date of Termination, distributions
to the Executive are subject to the Six Month Delay Rule. Payments to which the
Executive would otherwise be entitled during the Six Month Delay will be
accumulated and paid on the first day of the seventh month following the Date of
Termination. Notwithstanding the Six-Month Delay Rule set forth in this
Section 8(c):

 

(i)                                     To the maximum extent permitted under
Code Section 409A and Treas. Reg. §1.409A-1(b)(9)(iii) (or any similar or
successor provision), during the first month of the Six-Month Delay, the Company
will pay the Executive an amount equal to the lesser of:  (i) the total lump sum
severance provided under Section 7(a)(i) or (ii) two times the lesser of (A) the
maximum amount that may be taken into account under a qualified plan pursuant to
Code Section 401(a)(17) for the year in which the Date of Termination occurs,
and (B) the sum of the Executive’s annualized compensation based upon the annual
rate of pay for services provided to the Company for the taxable year of the
Executive preceding the taxable year of the Executive in which the Executive’s
Date of Termination occurs (adjusted for any increase during that year that was
expected to continue indefinitely if the Executive had not had a Date of
Termination); provided that amounts paid under this sentence will count toward,
and will not be in addition to, the total payment amount required to be made to
the Executive by the Company under Section 7(a)(i) above.

 

(ii)                                  To the maximum extent permitted under Code
Section 409A and Treas. Reg. §1.409A-1(b)(9)(v) (or any similar or successor
provision), the Company will provide the payments set forth in Section 7(a)(ii),
if not otherwise excepted from Code Section 409A, to the extent such payments do
not exceed the applicable dollar amount under Code Section 402(g)(1)(B) for the
year in which the Date of Termination occurs; provided that amounts paid under
this sentence will count toward, and will not be in addition to, the total
payment amount required to be made to the Executive by the Company under
Section 7(a)(ii) above.

 

9.                                       Restrictive Covenants.

 

(a)                                  Trade Secrets. The Executive acknowledges
that he has had and shall have access to confidential information of the
Company, whether or not reduced to writing and whether in paper, electronic,
digital, analog or other format (including, but not limited to, trade secrets,
know-how, Inventions (as defined below), new product and product development
information, research results, marketing and sales programs, customer and
supplier information, financial data, employee records, cost information,
pricing information, sales and marketing strategies, the identity of customers,
information received by the Company under an obligation of confidentiality to
customers, and all information generated by the Company for customers) relating
to the past, present or planned business, customers, clients, contacts,
prospects and assets of the Company that is unique, valuable and has not
purposefully been made generally known to the public by the Company
(“Confidential Information”). Confidential Information shall not include any
information that: (i) is now, or hereafter becomes, through no act or failure to
act on the part of the Executive that constitutes a breach of this Section 9,
generally known or available to the public; (ii) is hereafter furnished without
restriction on disclosure to the Executive by a third party, other than an
employee or agent of the Company, who is not under any obligation of
confidentiality to the Company; (iii) is disclosed with the written approval of
the Company; or (iv) is required to be disclosed or provided by law, court
order, or similar compulsion, including pursuant to or in connection with any
legal proceeding involving the parties hereto; provided, however, that such
disclosure shall be limited to the extent so required or compelled; and provided
further, however, that if the Executive is required to disclose such
Confidential Information, the Executive shall give the Company notice of such
disclosure and cooperate in seeking suitable protections. The Executive
acknowledges that all Confidential Information, and all documents, files,
reports, drawings, designs, specifications, formulae, samples, data, writings,
tools, equipment, memory devices or any other tangible objects that incorporate,
contain, refer to or embody any Confidential Information (“Items”), acquired by
the Executive in connection with the Executive’s employment with the Company are
the property of the Company. Other than in the course of performing services for
the Company or otherwise authorized in writing by the Company, the Executive
shall not, at any time, directly or indirectly use, divulge, furnish or make
accessible to any person any Confidential Information, but instead shall keep
all Confidential Information strictly and absolutely confidential. The Executive
shall deliver promptly to the Company,

 

7

--------------------------------------------------------------------------------


 

at the termination of his employment or at any other time at the request of the
Company, without retaining any copies, all Items and any other documents or
materials in the Executive’s possession relating, directly or indirectly, to any
Confidential Information.

 

(b)                                 Non-competition. Beginning on the Effective
Date and for a period of twelve (12) months following Executive’s Date of
Termination (the “Restricted Period”), Executive shall not directly or
indirectly, alone or in conjunction with any other party, own any interest in,
operate, control, engage in or participate as a partner, director, principal,
officer, employee, independent contractor or agent of, act as a consultant to,
perform any services for, or assist in any way any company, person, or entity in
the United States that is engaged in “Competing Services” (as defined herein).
Competing Services shall mean chemistry and biology research and development
relating to, arising from, connected with, or competitive with or intended to be
competitive with, any product or research project as to which the Executive
performed services for the Company, or about which the Executive received access
to Confidential Information while employed by the Company. If the Executive
obtains other employment during the twelve-month period after the Executive’s
Date of Termination, the Executive agrees to notify the Company in writing of
the name and address of such employer.

 

(c)                                  Non-Solicitation of Employees. During the
Restricted Period, the Executive shall not, directly or indirectly solicit or
induce, or attempt to solicit or induce, any current employee of the Company, or
any individual who becomes an employee during the Restricted Period, to leave
his or her employment with the Company or join or become affiliated with any
other business or entity, hire any employee of the Company or in any way
interfere with the relationship between any employee and the Company.

 

(d)                                 Non-Solicitation of Customers. During the
Restricted Period, the Executive shall not, directly or indirectly, solicit or
induce, or attempt to solicit or induce, any customer, supplier, licensee,
licensor or other business relation of the Company to terminate its relationship
or contract with the Company, to cease doing business with the Company, or in
any way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company (including making any negative
statements or communications concerning the Company or their employees).

 

(e)                                  Inventions. The Executive acknowledges all
inventions of the Company (including, but not limited to, procedures, systems,
machines, methods, processes, uses, apparatuses, compositions of matter,
designs, or configurations of any kind, discovered, conceived, reduced to
practice, developed, made or produced) (“Inventions”) that (i) relate to the
present or planned business of the Company or the work performed by the Company
for its customers, and (ii) are conceived or reduced to practice by the
Executive, either alone or with others, during the Executive’s employment with
the Company or during a period of 120 days after the Executive’s Date of
Termination, whether or not done during the Executive’s regular working hours,
are the sole property of the Company, including, without limitation, all
domestic and foreign patent rights, rights of registration or other protection
under the copyright laws, or other rights pertaining to the Inventions. For
purposes of this Agreement, Inventions shall include any improvements to an
Invention and shall not be limited to the definition of a patentable invention
or copyrightable work of authorship as contained in the United States patent or
copyright laws. The Executive shall disclose promptly and fully in writing to
the Company each Invention, whether or not reduced to practice, that the
Executive conceives or learns (either alone or jointly with others) during the
Term of Employment. The Executive hereby assigns to the Company, or its nominee,
all of the Executive’s right, title and interest, including international
priority rights, in and to all Inventions (other than any Invention that was
developed entirely on the Executive’s own time and for which no equipment,
supplies, facilities or trade secret information of the Company was used, unless
such Invention relates directly to the Company’s business or to the Company’s
actual or demonstrably anticipated research or development), and in and to all
United States or foreign patents, copyrights and other proprietary rights
granted thereon or resulting therefrom, and in and to all applications for
United States or foreign copyrights, patents and other proprietary rights. The
Executive shall execute all papers, perform all lawful acts or assist the
Company in any way the Company deems necessary or advisable (at the Company’s
expense) for the preparation, filing, prosecution, issuance, procurement,
maintenance or enforcement of patents applications and patents of the United
States and foreign countries, and for obtaining and enforcing copyright
protection and registration, of any Invention. To that end, the Executive shall
at the Company’s request and without limitation, testify in any suit or other
proceeding involving any of the Inventions, execute all documents that the
Company reasonably determines to be necessary or convenient for use in applying
for and obtaining patent or copyright protection and registration on any of the
Inventions and enforcement of that protection and registration, and execute all
necessary documents and papers required to vest title in and assign to the
Company (or its nominee) patent or copyright protection and registration. The
Executive’s obligation to assist the Company in obtaining and enforcing

 

8

--------------------------------------------------------------------------------


 

patent or copyright protection and registration for the Inventions shall
continue following termination of this Agreement, but Company shall compensate
the Executive following the expiration or termination of this Agreement at a
rate of $10 for the execution of each document and $150 per day for each day or
portion thereof spent at the Company’s request in rendering assistance, plus
reimbursement for the reasonable out-of-pocket expenses incurred by the
Executive for such assistance. The Executive hereby irrevocably appoints the
Company and its duly authorized officers and agents as his agent and
attorney-in-fact to act for and on behalf of the Executive in filing all patent
applications, applications for copyright protection and registration amendments,
renewals and all other appropriate documents in any way related to the
Inventions.

 

(f)                                    Survival. The provisions set forth in
this Section 9 shall survive termination of this Agreement.

 

(g)                                 Scope Limitations. If the scope, period of
time or area of restriction specified in this Section 9 are or would be judged
to be unreasonable in any court proceeding, then the period of time, scope or
area of restriction shall be reduced or limited in the manner and to the extent
necessary to make the restriction reasonable, so that the restriction may be
enforced in those areas, during the period of time and in the scope that are or
would be judged to be reasonable.

 

10.                                 Binding Agreement; Successors. This
Agreement and all rights of the Executive hereunder shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any amounts would still be payable
to him hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee, or other designee or, if there be no such
designee, to the Executive’s estate. This Agreement shall be binding upon, and
inure to the benefit of, any successors or assigns of the Company. This
Agreement is not intended to confer upon any person other than the parties
hereto (and the Executives’ Spouse and dependents) any rights or remedies,
except as specifically provided in this Section 10.

 

11.                                 Notice. Notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered, if delivered personally, or
(unless otherwise specified) when received, if mailed by United States certified
or registered mail, return receipt requested, postage prepaid, by Federal
Express or other reputable overnight courier service or by facsimile, addressed
as follows:

 

If to the Executive:

 

Michael J. Cogan

1440 Davey Road

Woodridge, Illinois 60517

 

If to the Company:

 

Advanced Life Sciences, Inc.

1440 Davey Road

Woodridge, Illinois 60517

Attn: Chief Executive Officer

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

12.                                 General Provisions. No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by the Executive and such officer of
the Company as may be specifically designated by the Company’s Board. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement.

 

13.                                 Validity. The invalidity or unenforceability
of any provision or provisions of this Agreement shall not affect the validity
or enforceability of any other provision of this Agreement, which shall remain
in full force and effect. If any provision of this Agreement is found to be
invalid or unenforceable, in whole or in part, then it shall be deemed to be
modified or restricted to the extent and in the manner necessary to render it
valid and enforceable, or shall be deemed excised

 

9

--------------------------------------------------------------------------------


 

from this Agreement, as the case may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law, as if the
provision had been originally incorporated herein as so modified or restricted,
or as if it had not originally been incorporated herein, as the case may be.

 

14.                                 Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument.

 

15.                                 Entire Agreement. This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto; and any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled. For the avoidance of doubt, the
Company and the Executive hereby agree that this Agreement shall replace and
supersede the Original Employment Contract and govern the relationship of the
parties.

 

16.                                 Irreparable Harm. The Executive acknowledges
that: (i) the Executive’s compliance with this Agreement is necessary to
preserve and protect the proprietary rights, Confidential Information and the
goodwill of the Company and its subsidiaries as going concerns; (ii) any failure
by the Executive to comply with the provisions of this Agreement shall result in
irreparable and continuing injury for which there will be no adequate remedy at
law; and (iii) in the event that the Executive should fail to comply with the
terms and conditions of this Agreement, the Company shall be entitled, in
addition to such other relief as may be proper, to all types of equitable relief
(including, but not limited to, the issuance of an injunction and/or temporary
restraining order) as may be necessary to cause the Executive to comply with
this Agreement, to restore to the Company its property, and to make the Company
whole.

 

17.                                 Consent to Jurisdiction and Forum; Legal
Fees and Costs. The Company and the Executive hereby expressly and irrevocably
agree that any action, whether at law or in equity, arising out of or based upon
this Agreement or the Executive’s employment by the Company shall only be
brought in a federal or state court located in Cook County, Illinois. The
Executive hereby irrevocably consents to personal jurisdiction in such court and
to accept service of process in accordance with the provisions of such court. In
connection with any dispute arising out of or based upon this Agreement or the
Executive’s employment by the Company, each party shall be responsible for its
or his own legal fees and expenses and all court costs shall be shared equally
by the Company and the Executive unless the court apportions such legal fees or
court costs in a different manner.

 

18.                                 Withholding. All payments made to the
Executive pursuant to this Agreement shall be subject to applicable withholding
taxes, if any, and any amount so withheld shall be deemed to have been paid to
the Executive for purposes of amounts due to the Executive under this Agreement.

 

19.                                 Governing Law. This Agreement is governed by
and is to be construed and enforced in accordance with the laws of the State of
Illinois, without regard to its conflict of law provisions.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

EXECUTIVE

 

ADVANCED LIFE SCIENCES, INC.

 

By:

 /s/ Michael J. Cogan

 

By:

/s/ Michael T. Flavin

 

Name: Michael J. Cogan

 

 

Name:

Michael T. Flavin, Ph.D.

 

 

 

Title:

Chief Executive Officer

 

10

--------------------------------------------------------------------------------